Mr. Justice Baker delivered the opinion of the court. 2. Guaranty, § 26*—when guarantor not discharged by delay in proceeding against maker. Mere delay in bringing suit or failure to use diligence in attempting to collect from the principal will not discharge the guarantor; to have such effect there must be a valid and binding agreement for an extension for a definite period entered into on a valid consideration. 3. Appeal and error, § 1478*—when admission in evidence of foreign statute not prejudicial. Erroneous admission in evidence of a statute of another State which is only declaratory of the common-law rule in force in this State, held not prejudicial error.